department of the treasury internal_revenue_service washington d c contact person identification_number telephone number t- 0-b2 employer_identification_number ee government entities division date war uniform issue list numbers o a - e z e o v o b dear applicant this letter is in reference to the letter dated date from the authorized representative of m in which m requested a ruling with respect to whether a proposed activity will be unrelated_trade_or_business under sec_513 of the internal_revenue_code or will jeopardize its exempt status under sec_501 m is an organization recognized by the internal_revenue_service as exempt from federal_income_tax as a business league under sec_501 of the code m is a national organization representing the interests of m organizations and associations of m organizations across all sectors of the economy while m’s members are engaged in many différent businesses they share the common interest of expanding their businesses in an m way m’s membership includes m businesses in the fields of housing health care finance insurance childcare agricultural marketing and supply rural utilities purchasing and consumer goods and services as well as associations of m organizations m promotes voluntary and open membership democratic member control member economic participation autonomy and independence education training and information cooperation among m organizations the m way of doing business the economic betterment of the members of m organizations economic empowerment through mutual self-help and the role of m organizations in enhancing the marketplace by setting high standards of excellence innovation and service e m states that consistent with its mission it entered into negotiations with o to sponsor a new restricted particular domain on the internet m formed n a limited_liability_company with m as the sole member to contract with o for the right to act as the sponsoring_organization n is not a corporation and has not elected to treat itself as an association for federal tax purposes n will be responsible for making policy decisions about which entities will be entitled to register in the new particular domain and for providing registry and registrar services n intends to subcontract the provision of registry and registrar services to p a services provider the contract will compensate p a fixed fee per regisuauon wnich is expected to reflect the fair_market_value of the services being provided by p 1m internet m states that in order to raise funds to support its sponsorship of the new domain and to facilitate the anticipated registration of a large number of names when the new domain begins its operations m has offered m organizations the opportunity to become founders founders will be entitled among other things to submit names for registration prior to the new domain's operation and have these names placed in a queue to resolve when the domain starts operations in keeping with its mission to uphold the integrity of m organizations m will protect the domain so that only m organizations associations of m organizations and others related to the m movement will be allowed to register in addition n and p will form a taxable corporation q that will initially be equally owned by n and p to offer value added services to m organizations that have registered n will grant q non-exclusive royalty bearing ticense at fair_market_value rates to use registry data as well as intellectual_property such as logos brands and copyrighted material m states that such value added services will enhance the ability of m organizations around the world to conduct business to business commerce develop integrated marketing strategies conduct m education and governance and provide a continuous learning environment for adaptation of new technologies examples of value added services include but are not limited to education and governance services website design and management m certification and selling advertising to names on the registry m also states that profit loss and cash_flow of q will be allocated between n and p in direct proportion to their respective capital contributions further m states that no financial personnel or other assets of m or n will be used in connection with the operation of q except onan arm's length basis and such involvement will constitute only a minor portion of m’s and n’s operations m's purpose is to develop advance and protect m enterprise m’s goal is to ensure that the public recognizes m organizations as a unified strong and distinct sector of the economy m has worked to develop new m organizations both in the united_states and in developing countries n will donate a portion of the registration fees to help people with limited resources to bridge the digital divide so that they can create m enterprises that generate sustainable incomes through e-commerce m will work to protect the integrity of m enterprise by defining what constitutes an m organization so that only true m organizations and associations of m organizations will be allowed to register for obtain and keep the new domain name the domain will help internet users immediately identify m organizations online and educate them that m organizations form a distinct and strong sector of the economy worthy of their own domain further m organizations will be able to more easily identify and communicate with one another the domain may heighten awareness of the m way of doing business as well as spur the creation and development of new m organizations such organizations will be identified as a separate sector of the economy sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for a profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carned on by it less certain allowable deductions and modifications sec_512 of the code provides that the modifications referred to in sec_512 include in part the exclusion of all dividends interest and annuities and all deductions directly connected with such income and the exclusion of all royalties including overriding royalties and all deductions directly connected with such income sec_512 of the code provides that in general if an organization in this paragraph referred to as the controlling_organization receives or accrues directly or indirectly a specified_payment from another entity which it controls in this paragraph referred to as the controlled_entity notwithstanding sec_512 and the controlling_organization shall include such payment as an item_of_gross_income derived from an unrelated_trade_or_business sec_512 of the code provides that for purposes of this paragraph the term specified_payment means any interest annuity royalty or rent sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities ha sec_33 causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantia one the regulation continues that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_301_7701-2 of the regulations provides that in general a business_entity that has a single owner and is not a corporation is disregarded as an entity separate from its owner for federal tax purposes unless the entity elects to treat itself as an association for federal tax purposes revrul_67_264 1967_2_cb_196 discusses the qualification for exemption under sec_501 of the code of an association of nonprofit consumer cooperatives the association’s purposes are to promote the cooperative method of service production and distribution to spread knowledge of the history principles and methods of the cooperative movement to encourage the formation of cooperatives and to unite consumer cooperative societies membership is open to any organization organized and operated on a nonprofit cooperative basis its activities consist of uniting nonprofit consumer cooperative societies encouraging and assisting in the formation of local cooperatives educating the public on the principles and methods of cooperation carrying on technical training for cooperative advisors workers and administrators collecting and publishing information on cooperatives and allied subjects holding a national congress of delegates from member societies and maintaining a service of research and information on legislation affecting cooperatives the revenue_ruling concludes that the association is engaged in activities promoting the cooperative method of doing business it promotes the common business_interest accordingly the association qualifies for exemption under sec_501 revrul_68_264 1968_1_cb_264 holds that primary activities that constitute a regular business of a kind ordinarily carried on for profit will preclude exemption from federal_income_tax under sec_501 of the code in this case the organization is providing particular services to members and nonmembers as its primary activity from the information that has been presented it is clear that m’s primary activities are to promote the m manner of engaging in business m’s members share the common interest of expanding their businesses in an m manner m states that the establishment of n to oversee the effective administration of the new restricted particular domain on the internet and the registration and maintenance of names in that domain are a critical part of m's strategy to further its mission and its long-term goais on behalf of its member m organizations m states that its goal is to ensure that the american public recognizes m organizations as a unified strong and distinct sector of the economy and that the activities of n contribute importantly to the accomplishment of its purposes m states that the activity of registration and maintenance of names in the new domain will be a critical part of its purpose to develop advance and protect m enterprise through being able to distinguish m organizations from other organizations and will aid m's mission to increase public understanding of the m sector bi m states that historically the integrity of the m enterprise has been jeopardized by businesses that have claimed that they are m organizations to take advantage of strong consumer trust that exists for m organizations upholding the integrity of a particular industry profession is an activity properly engaged in by organizations that are exempt under sec_501 of the code in order to meet the exception from unrelated_business_income_tax under sec_513 the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes m’s goals are within the intendment of sec_501 of the code in the same manner as the organization discussed in revrul_67_264 supra the registration and maintenance of names in the new domain are substantially related to m’s purposes within the meaning of sec_1_513-1 of the regulations because m’s purposes are to represent the interests of m organizations and to uphold the integrity of m organizations since n is a limited_liability_company with m as the single member and is not a corporation and is not electing to be treated as an association for federal tax purposes it is considered to be a disregarded_entity within the meaning of sec_301 c of the regulations as stated in revrul_68_264 supra only when an organization exempt under sec_501 of the code engages primarily in an activity that is not considered to be an exempt activity within the meaning of sec_501 will exemption be jeopardized from the facts presented and representations made there is no indication that m will be engaging primarily in any activity that is not considered to be an exempt activity under sec_501 c any payment of dividends by q to n will not constitute unrelated_business_taxable_income under sec_512 of the code because such amounts will be excluded under sec_512 dividends will be excluded from the computation of unrelated_business_taxable_income regardless of whether the rules under sec_512 for controlled organizations are applicable in this instance dividends do not fall within the definition of specified_payment under sec_512 in addition m has stated that n will receive royalty payments from q for the right to use the registry data to offer value added services and that it understands that such payments will be subject_to unrelated_business_income_tax if n controls q within the meaning of sec_512 accordingly based on the facts and circumstances concerning the proposed transaction as stated above we rule as follows n formed and wholly owned by m will be treated as a disregarded_entity such that its activities will be ascribed to m and all items of income and expense incurred by n will be treated as items of income and expense of m the activities of n as described including but not limited to the registration and maintenance of names in the particular domain will not constitute unrelated_trade_or_business to m under sec_513 of the code and will not adversely affect m's tax exemption under sec_501 dividends received by n from q will not be unrelated_business_taxable_income to m whether or not q is a controlled organization and m’s tax exemption under sec_501 of the code will not be jeopardized as a result of n’s ownership of q q's activities as described or n's receipt of dividends from q the these rulings are based on the facts as they were presented and on the understanding that there will be no material changes in these facts any such change should be reported to tax exempt and government entities te_ge customer service office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded to the te_ge customer service office except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours ped ter beoray terrell m berkovsky manager exempt_organizations technical group b37
